            Case 3:20-cv-00210-SLH Document 16 Filed 11/20/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

 SAIM SARWAR,
 Plaintiff,
 v.                                           No. 2:20-cv-01393 CB
 HOTELS AND STUFF, INC., et al,
 Defendants.
 DEBORAH LAUFER,
 Plaintiff,
 v.
                                              No. 2:20-cv-01188-MRH
 TRIBHUVAN REAL ESTATE LP,
 Defendant

 SAIM SARWAR,
 Plaintiff,
 v.                                           No. 2:20-cv-01391-NR
 MOHAMMAD,
 Defendant,
 SAIM SARWAR,
 Plaintiff,
 v.                                           No. 2:20-cv-01469-RJC
 MILLENIUM HOTELS INC.,
 Defendant.
 DEBORAH LAUFER,
 Plaintiff,
 v.                                           No. 3:20-cv-0177-RJC
 KOVAKEN LLC,
 Defendant.
 SAIM SARWAR,
 Plaintiff,
 v.                                           No. 3:20-cv-00210 SLH
 BEIDMAN, et al,
 Defendants.




                Plaintiff's Notice of Withdrawal of Motion for Sanctions
      Plaintiff, by undersigned counsel, hereby notifies this Court that Plaintiff’s Motion

for Sanctions filed with this Court on 11/16/2020 is withdrawn.


Dated: November 19, 2020
By: /s/ Tristan W. Gillespie
Tristan W. Gillespie, Esq.

                                                                                        1
            Case 3:20-cv-00210-SLH Document 16 Filed 11/20/20 Page 2 of 2




THOMAS B. BACON, P.A.
5150 Cottage Farm Rd.
Johns Creek, GA 30022
Tel: 404.276.7277
gillespie.tristan@gmail.com
Attorneys for Plaintiff




                                                                            2
